                                           Case 3:19-cv-04185-WHO Document 72 Filed 12/17/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       PARK MILLER, LLC, et al.,                         Case No. 19-cv-04185-WHO
                                                        Plaintiffs,                          ORDER GRANTING IN PART
                                   8
                                                                                             DENYING IN PART REQUEST FOR
                                                  v.                                         DAMAGES AND ATTORNEYS’ FEES;
                                   9
                                                                                             DENYING REQUEST FOR
                                  10       DURHAM GROUP, LTD., et al.,                       DISCOVERY
                                                        Defendants.                          Re: Dkt. No. 68
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           On October 13, 2020, I granted Park Miller LLC (“Park Miller”), a wealth advisory firm,

                                  14   and its clients (the “Contracting Plaintiffs”) (collectively plaintiffs) default judgment against

                                  15   defendants Durham Group, Ltd. (“DGL”) and Durham Commercial Capital Corp (“DCC”). Order

                                  16   Granting Motion for Default Judgment (“Default Judgment Order”) [Dkt. No. 66].1 However, in

                                  17   order to obtain a judgment in the amount sought, I found that plaintiffs must provide further

                                  18   information about the damages suffered and attorneys’ fees and costs incurred. Id. at 4–6.

                                  19           I granted in part and denied in part their request for discovery, ordering them to “resubmit

                                  20   proposed limited discovery in support of the specific form of judgment it seeks.” Id. at 7. I was

                                  21   inclined to allow plaintiffs to “subpoena Craig McGrain for deposition with no more than five

                                  22   document requests that are narrowly tailored to the defendants’ financial state and/or its request

                                  23   for punitive damages, and to propound up to five interrogatories and five document requests to

                                  24   DGL and DCC, similarly narrowly tailored.” Id.

                                  25           Before me is plaintiffs’ second supplemental brief in support of their request for damages,

                                  26   attorneys’ fees, and discovery. Second Supplemental Memorandum in Support of Application For

                                  27
                                       1
                                  28    My previous order detailed the background of this case, which I incorporate by reference here.
                                       Default Judgment Order at 1–2.
                                            Case 3:19-cv-04185-WHO Document 72 Filed 12/17/20 Page 2 of 8




                                   1   Entry of Default Against Durham Group Limited and Durham Commercial Capital (“Second

                                   2   Suppl. Mot.”) [Dkt. No. 68-4]. I have also received two letters from Craig McGrain, objecting to

                                   3   further involvement in this case. [Dkt. Nos. 67, 69].

                                   4           After three rounds, some of the deficiencies previously identified have been adequately

                                   5   fixed while others still persist. Plaintiffs’ request for damages and attorneys’ fees is GRANTED

                                   6   in part and DENIED in part and their request for discovery is DENIED.

                                   7   I.      DAMAGES REQUESTED
                                   8           A.     Contract Damages
                                   9           The Contracting Plaintiffs claim to have suffered $4,200,000 in damages for breach of the

                                  10   underlying promissory notes, in addition to $1,583,946.75 in interest. Second Suppl. Mot. 2.

                                  11   Together, they request $5,997,390.11 in contract damages. Id.

                                  12           In my previous order, I found that Contracting Plaintiffs provided “no evidentiary support
Northern District of California
 United States District Court




                                  13   for [their] assertions that (i) none of the sums loaned had been repaid as of the default, (ii) the

                                  14   defendants defaulted on all of the notes on December 1, 2018, and (iii) as of the default, the

                                  15   principal on every note had been transferred to the ‘Operating Account,’ which triggered a higher

                                  16   interest rate.” Default Judgment Order 4. I instructed Contracting Plaintiffs to “provide a

                                  17   declaration certifying that this information is true.” Id.

                                  18           In his second supplemental declaration, John Miller, a Principal at Park Miller, asserts the

                                  19   following: “Defendants defaulted on all promissory notes on December 1, 2018, as was required

                                  20   under each of the notes. Park Miller did not receive any letter or confirmations of payment in

                                  21   December 2018. Park Miller confirmed with each of its clients that Defendants did not make an

                                  22   interest payment in December 2018. Defendant[s] have not paid interest or made any payments on

                                  23   any promissory notes since December 2018.” Declaration of John Miller in Support of Second

                                  24   Supplemental Memorandum (“Miller Decl.”) [Dkt. No. 68-1] ¶ 12.

                                  25           He further states that “Park Miller received a copy of the letter [DGL] sent to each client

                                  26   monthly with interest calculation and payment, and that “[t]he last letters that Park Miller received

                                  27   were in November 2018,” which “reflected the amount of the principal each client had invested

                                  28   with Defendants and broke down the amount that was in the Holding Account and the amount that
                                                                                          2
                                           Case 3:19-cv-04185-WHO Document 72 Filed 12/17/20 Page 3 of 8




                                   1   was in the Operating Account.” Id. ¶ 10; see also id. ¶ 11 (table with each client’s principal,

                                   2   Holding Account and Operating Account amounts). The November 2018 letters “also reflect that

                                   3   none of the principal was paid back on any of the promissory notes.” Id. ¶ 10. Copies of the

                                   4   November 2018 letters are attached to the declaration. See Exs. H–N. This declaration fixes the

                                   5   deficiencies I previously identified.

                                   6          Contracting Plaintiffs also ask for $213,443.36 in liquated damages based on the following

                                   7   provision in the promissory notes:
                                                      In the event that any payment required to be made under this note
                                   8                  shall not have been received by the holder of this note with ten (10)
                                                      days after the date on which it is due, a “late charge” of five cents
                                   9                  ($.05) for each one ($1.00) dollar so overdue shall become
                                                      immediately due to the Holder as liquidated damages for failure to
                                  10                  make prompt payment. (Said charge shall be payment in any event
                                                      on the due date of the next payment requited to be made hereunder.)
                                  11
                                       Miller Decl., Exs. A–G. This argument was not raised in either of the two earlier motions. In any
                                  12
Northern District of California




                                       event, I find that contract damages in the form of unpaid principal and interest provide Contract
 United States District Court




                                  13
                                       Plaintiffs with complete relief.
                                  14
                                              Contract Plaintiffs are entitled to $5,715,079.50 in contract damages ($4,200,000 in
                                  15
                                       principal amount plus $1,515,079.50 in interest).2
                                  16
                                              B.      Tort Damages
                                  17
                                              Park Miller asserts that it suffered damages as a result of the defendants’ intentional
                                  18
                                       interference with contractual relations and negligent interference with prospective economic
                                  19
                                       relations. Second Suppl. Mot. 7. It claims that it lost eight clients due to these wrongful actions,
                                  20
                                       resulting in $1,750,680.20 in damages. Id. at 8. It lost $4,597.91 as a result of refunding fees to
                                  21
                                       its clients associated with the defendants’ investment accounts and an additional $23,750.00 for
                                  22
                                       the clients that have stayed with it. Id. In addition, it faces “several threatened lawsuits” from
                                  23
                                       former clients as a result of the defendants’ actions in the amount of over $4,000,000.00 in
                                  24

                                  25   2
                                         $68,867.25 is the total interest due each month on all the promissory notes. Contracting
                                  26   Plaintiffs previously calculated 22 months of interest due, between the December 2018 default and
                                       October 2020. In their second supplemental motion, Contracting Plaintiffs calculate interest for
                                  27   23 months, between December 2018 and November 2020, for a total of $1,583,946.75 in interest
                                       due ($68,867.25 x 23). I find that a 22-month calculation of interest is reasonable given that
                                  28   default was entered in October 2020, reducing the total interest amount to $1,515,079.50
                                       ($68,867.25 x 22).
                                                                                         3
                                          Case 3:19-cv-04185-WHO Document 72 Filed 12/17/20 Page 4 of 8




                                   1   potential liability. Id. at 9. Together, it argues that the total amount of losses sustained is

                                   2   $1,779,022.11, in addition to potential liability of over $4,000,000.00.

                                   3             I previously told Park Miller that general assertions of total damages do not suffice and

                                   4   that it “must provide evidentiary support for its statements that it lost clients, refunded fees to

                                   5   existing clients, and faces lawsuits from clients stemming from the defendants’ wrongful

                                   6   conduct.” Default Judgment Order 5. Specifically, I told Park Miller that it must “explain how

                                   7   each amount was calculated, provide evidentiary support for its losses, and provide support for its

                                   8   contention that these losses resulted from the defendants’ conduct as alleged in the complaint.” Id.

                                   9   “In addition, Park Miller must provide further information regarding the lawsuits that it faces and

                                  10   why damages resulting from such lawsuits would not run afoul of the election of remedies

                                  11   doctrine.” Id.

                                  12             Park Miller has provided evidentiary support for the fees it refunded to existing clients.
Northern District of California
 United States District Court




                                  13   The claim that it refunded $4,597.91 in fees associated with any investments with defendants is

                                  14   supported by the record of returns attached to Miller’s second supplemental declaration. See

                                  15   Miller Decl. ¶ 19 & Ex. O (list of refunded fees, with account numbers and client names partially

                                  16   redacted).

                                  17             It fails, however, to do the same with respect to damages sustained due to lost clients and

                                  18   lost revenue from the Durham investments. It conclusorily asserts that it suffered $175,068.02 in

                                  19   yearly revenues from lost clients, and then based on an estimation that those clients would have

                                  20   remained clients for at least ten years it calculates its total loss as $1,750,680.20. Miller Decl. ¶

                                  21   19. It also conclusorily claims that “[f]or the clients we retained, the lost revenue to us from the

                                  22   loss of the Durham investments is $23,750 per year.” Id. ¶ 18. Nothing in the motion or attached

                                  23   declarations explains how these amounts were calculated or provides evidentiary support for these

                                  24   losses.

                                  25             It similarly fails to provide sufficient support for the lawsuits it faces from former clients.

                                  26   It only points to a declaration from attorney Richard Bowles, who represented it in a mediation

                                  27   with “some of [Park Miller’s] clients who invested with Defendants in this action” and “sought

                                  28   over $4,925,000.00 in recovery” from Park Miller. Declaration of Richard T. Bowles in Support
                                                                                            4
                                          Case 3:19-cv-04185-WHO Document 72 Filed 12/17/20 Page 5 of 8




                                   1   of Second Supplemental Memorandum (“Bowles Decl.”) [Dkt. No. 68-3] ¶ 2. It is unclear who

                                   2   these other clients are and how they are connected to defendants conduct in this lawsuit. No other

                                   3   evidentiary support is provided about that particular mediation.

                                   4           The Bowles declaration points to another set of actions brought by Kevin Hagan, a former

                                   5   Park Miller client, who “seeks in excess of $4,000,000.00” and who originally brought a demand

                                   6   for arbitration against Park Miller, filed suit in the District of Hawaii against it, and most recently

                                   7   brought a motion to compel arbitration in this District. Id. ¶ 3; see also id., Exs. A–C (copies of

                                   8   the arbitration demand, and complaints filed in District of Hawaii, and in this District).

                                   9           Copies of the arbitration demand and complaints reveal some connection to defendants’

                                  10   conduct. See Bowles Decl., Ex. A at 3 (Statement of Claim filed December 10, 2019 before the

                                  11   American Arbitration Association, alleging “[h]ad the Hagans been informed of the inherent risks

                                  12   with Durham, they never would have agreed to loan, over the next 6 years, $4 million to Durham .
Northern District of California
 United States District Court




                                  13   . . [who] default[ed] in or around December of 2018 resulting in a complete and total loss of the

                                  14   Hagan’s principal investment”); id., Ex. C ¶ 23 (alleging the same in Complaint filed April 13,

                                  15   2020 in District of Hawaii, Case. No. 20-cv-157); id., Ex. B ¶¶ 14–17 (alleging the same in

                                  16   Complaint For Motion to Compel Arbitration filed September 30, 2020 in this District, Case No.

                                  17   20-cv-6818-CRB; after Park Miller objected to the Hawaii action “on venue grounds,” Hagan

                                  18   agreed to dismiss the Hawaii action without prejudice and subsequently sought relief from this

                                  19   District).

                                  20           Based on these attached documents, there is some evidentiary support that the Hagan

                                  21   lawsuit is related to defendants’ conduct. But this just shows one client lawsuit Park Miller is

                                  22   facing, not “several threatened lawsuits.” Second Suppl. Mot. 8. Park Miller also does not give

                                  23   an exact figure in damages it seeks from this threatened lawsuit; it simply says that it faces

                                  24   potential liability of over $4 million. It appears more appropriate that Park Miller seek

                                  25   indemnification in the Hagan lawsuit from the parties directly responsible as opposed to pursuing

                                  26   some arbitrary and unspecified amount of damages due to potential liability in this case.

                                  27           Accordingly, Park Miller has only shown that it is entitled to $4,597.91 in tort damages for

                                  28   the fees it refunded to clients associated with the Durham investments.
                                                                                          5
                                          Case 3:19-cv-04185-WHO Document 72 Filed 12/17/20 Page 6 of 8



                                              C.      Attorneys’ Fees and Costs
                                   1
                                              Plaintiffs previously asserted that they incurred a certain amount in attorneys’ fees and
                                   2
                                       court costs but failed to provide any “further break-down of these fees and costs.” Default
                                   3
                                       Judgment Order 5. In order to recover these fees, I found that plaintiffs “must provide a legal
                                   4
                                       basis for the attorneys’ fees and costs, as well as detailed information regarding this request,
                                   5
                                       including what costs were incurred, attorney billing rates, and the hours worked on particular tasks
                                   6
                                       for this matter.” Id. at 5–6.
                                   7
                                              In their second supplemental motion, plaintiffs claim that they “incurred $140,939.50 in
                                   8
                                       attorneys’ fees with Bowles & Verna for the various matters,” “$3,486.54 in fees for counsel in
                                   9
                                       Hawaii,” and “additional attorneys’ fees in the amount of $99,500.00 when they hired Jack Rose
                                  10
                                       to form an Ad Hoc Committee in order to resolve the disputes over Defendants’ default on the
                                  11
                                       promissory notes,” amounting to a total of $243,926.04. Second Suppl. Mot. 9.
                                  12
Northern District of California




                                              Plaintiffs have provided evidentiary support for the fees incurred with Bowles & Verna.
 United States District Court




                                  13
                                       See Bowles Decl. ¶ 4 & Ex. D (detailed time records between April 2019 and August 2020
                                  14
                                       documenting the tasks completed and the time spent). I find that Richard Bowles’ $450 hourly
                                  15
                                       rate and Alexandra M. Tomp’s $320 and $310 hourly rates are reasonable. This supports a finding
                                  16
                                       for the $140,939.50 incurred in fees.
                                  17
                                              Plaintiffs do not seek recovery of any court costs in the second supplemental motion.
                                  18
                                       Bowles’ declaration mentions that it incurred $4,577.80 in court costs, but there is no breakdown
                                  19
                                       or explanation provided for that amount.
                                  20
                                              For counsel in Hawaii and Jack Rose, plaintiffs have only provided a conclusory
                                  21
                                       declaration and no further breakdown of the fees. See Declaration of Stuart Park in Support of
                                  22
                                       Second Supplemental Memorandum (“Park Decl.”) [Dkt. No. 68-2] ¶ 8 (“In addition to the
                                  23
                                       attorneys’ fees incurred through Bowles & Verna, $99,500.00 in attorneys’ fees for an Ad Hoc
                                  24
                                       Committee was also incurred” and “[w]e also paid Hawaii counsel, Bays, Lung & Holma
                                  25
                                       $3,486.54 in conjunction with the filing in Hawaii.”); id., Ex. H (January 22, 2020 email from
                                  26
                                       Jack Rose stating that “The total amount of funds received by this firm on this matter was:
                                  27
                                       $99,500.00”). This is not a sufficient basis to allow me to award damages, let alone attorneys’
                                  28
                                                                                         6
                                             Case 3:19-cv-04185-WHO Document 72 Filed 12/17/20 Page 7 of 8




                                   1   fees.

                                   2            Plaintiffs have shown that they are entitled to $140,939.50 in attorneys’ fees associated

                                   3   with Bowles & Verna.

                                   4   II.      REQUEST FOR DISCOVERY
                                   5            Plaintiffs previously requested discovery “related to punitive damages, as well as to DGL

                                   6   and DCC’s assertions that they are insolvent.” Default Judgment Order 6. I found the requests

                                   7   were “far from narrowly tailored” because it included 50 interrogatories and 71 document

                                   8   requests, “which request broad information such as the identity of all of the defendants’ employees

                                   9   for the past ten years, all financial records for the past ten years, and all documents related to

                                  10   communications that the defendants had with any person affiliated with 1-800 SOLAR.” Id. I

                                  11   told plaintiffs to “resubmit proposed limited discovery in support of the specific form of judgment

                                  12   it seeks” and that the requests should be “narrowly tailored to the defendants’ financial state
Northern District of California
 United States District Court




                                  13   and/or its request for punitive damages.” Id. at 7.

                                  14            Plaintiffs now resubmit discovery “in support of effectuating judgment.” Second Suppl.

                                  15   Mot. 10. As such, they no longer seek discovery related to punitive damages sought before.

                                  16            Plaintiffs remain entitled to discovery to enforce the judgment, but that is not what they

                                  17   ask for here. Their proposed document requests and interrogatories reduce the number of requests,

                                  18   but the requests themselves remain just as broad as before, if not broader. In some instances, they

                                  19   have simply combined two previous broad requests for documents or interrogatories into one

                                  20   similarly broad request. See id., Exs. 1–5; see, e.g., Ex. 1 at 4 (“Any and all of your organizational

                                  21   documents and documents related to your organizational documents for the last ten (10) years”;

                                  22   “Any and all of your financial records for the last ten (10) years”; “Any and all documents related

                                  23   to 1-800 Solar, including but not limited to communications you had with any person affiliated

                                  24   with 1-800 Solar”).

                                  25            After three failed attempts to adequately describe the specific discovery needed to

                                  26   effectuate judgment, plaintiffs request for discovery is DENIED.

                                  27                                              CONCLUSION

                                  28            Plaintiffs’ request for damages and attorneys’ fees is GRANTED as follows: (i) contract
                                                                                          7
                                          Case 3:19-cv-04185-WHO Document 72 Filed 12/17/20 Page 8 of 8




                                   1   damages to Contracting Plaintiffs in the amount of $5,715,079.50 ($4,200,000.00 in principal

                                   2   amount plus $1,515,079.50 in interest); (ii) tort damages to Park Miller in the amount of $4,597.91

                                   3   for refunding fees to lost clients; (iii) attorneys’ fees in the amount of $140,939.50 to Bowles &

                                   4   Verna LLP. Plaintiffs’ remaining requests for damages and attorneys’ fees, as well as their

                                   5   request for discovery, are DENIED.

                                   6          IT IS SO ORDERED.

                                   7   Dated: December 17, 2020

                                   8

                                   9
                                                                                                    William H. Orrick
                                  10                                                                United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        8
